
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10


SEVERANCE AND RELEASE AGREEMENT


        This Severance and Release Agreement ("Agreement") is made and entered
into by and between Prospect Medical Holdings, Inc., on behalf of itself and its
subsidiaries, parents, affiliates, successors and assigns, and all of their
agents, officers and directors, employees and former employees, and other
representatives (collectively "Prospect"), on the one hand, and Michael Terner
("Terner"), an individual, on the other hand (Prospect and Terner are
collectively, the "Parties").

        WHEREAS, Terner is employed by Prospect as its Executive Vice President;

        WHEREAS, Terner also serves as a director for Prospect subsidiaries,
including Prospect Medical Systems, Inc., Sierra Medical Management, Inc.,
Prospect Hospital Advisory Services, Inc., and Pinnacle Health Resources;

        WHEREAS, Prospect and Terner mutually agree that Terner's employment
with Prospect shall end on the terms and conditions described herein;

        NOW, THEREFORE, in consideration of the covenants herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, intending to be legally bound hereby, the Parties
agree as follows:

        1.     Employment Separation Date.    Terner acknowledges that his last
day of employment with Prospect is June 4, 2008 ("Employment Separation Date").
Terner also acknowledges that he will perform no further duties, functions,
services, or work for Prospect or its subsidiaries, as an employee, director or
in any other capacity, subsequent to the Employment Separation Date. On the
Employment Separation Date, Prospect will issue to Terner his final paycheck,
representing all wages, compensation, accrued and unused vacation to which he is
entitled. Terner acknowledges and agrees that except for the amounts due to him
in his final paycheck, he has received all monies, bonuses, compensation,
remuneration he earned or was due through the Employment Separation Date.

        2.     Consideration.    In consideration for the promises made herein,
including, but not limited to, Terner's agreement to the release of all claims
in the release, paragraph 5 of this Agreement, Prospect agrees to provide Terner
with the following, upon satisfaction of the terms identified herein. Prospect
shall pay Terner three (3) months of his regular base salary, a total of Forty
Five Thousand Dollars ($45,000). Terner further agrees that this payment will be
subject to income tax and other legally required withholding, and will be
reported by Prospect as income to Terner on an IRS Form W-2. Following the
execution of this Agreement, Prospect will pay Terner Fifteen Thousand Dollars
($15,000) on July 7, August 7, and September 5, 2008, unless Terner chooses to
revoke the Agreement during the revocation period described in paragraph 7.

        3.     Payment of Moneys Owed.    Terner acknowledges that Prospect has
paid all moneys owed to him as a result of his employment with Prospect,
including but not limited to his salary and all accrued paid time off pay
through his Employment Separation Date.

        4.     Non-Admission of Liability.    While this Agreement resolves all
issues between Prospect and Terner, as well as any future effects of any acts or
omissions, it does not constitute an admission by Prospect of any violation of
any federal, state or local law, ordinance or regulation or of any violation of
Prospect's policies or procedures or of any liability or wrongdoing whatsoever.
Neither this Agreement nor anything in this Agreement shall be construed to be
or shall be admissible in any proceeding as evidence of liability or wrongdoing
by Prospect.

        5.     General Release.    In consideration of the covenants undertaken
herein by Prospect, and except for those obligations created by or arising out
of this Agreement, Terner, on his own behalf and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, does

1

--------------------------------------------------------------------------------




hereby covenant not to sue and acknowledges complete satisfaction of and hereby
releases, absolves and discharges Prospect and its owners, heirs, successors and
assigns, parents, subsidiaries, divisions and Affiliates, past, present and
future, and including without limitation their trustees, directors, officers,
shareholders, members, managers, employees, attorneys, insurers, lenders,
brokers, consultants and any other agents, past, present and future, and each of
them (hereinafter collectively referred to as "Releasees"), with respect to and
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, wages, obligations, debts, expenses,
attorneys' fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which Terner now owns or
holds or has at any time heretofore owned or held as against said Releasees, or
any of them, including specifically but not exclusively and without limiting the
generality of the foregoing, any and all claims, demands, agreements,
obligations and causes of action, known or unknown, suspected or unsuspected by
Terner: (1) arising out of or in any way connected with Terner's Employment; or
(2) arising out of or in any way connected with any transactions, occurrences,
acts or omissions set forth, or facts alleged, in any and all charges,
complaints, claims or pleadings filed by Terner against any Releasee prior to
the date hereof with any city, county, state or federal agency, commission,
office or tribunal whatsoever; or (3) arising out of or in any way connected
with any transactions, occurrences, acts or omissions occurring prior to the
date hereof, including specifically without limiting the generality of the
foregoing any claim under Title VII of the Civil Rights Act of 1964, as amended,
the Equal Pay Act, the Employee Retirement Income Act, the Family Medical Leave
Act, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the California Fair Employment and Housing Act, the California Labor Code,
the California Family Rights Act, or any claim for severance pay, bonus, sick
leave, holiday pay, vacation pay, paid time off, life insurance, health and
medical insurance or any other fringe benefit, workers' compensation or
disability, or any claim based on an express or implied contract, or any claim
based on common law, any statute, any constitutional provision or any
administrative regulation.

        6.     Waiver.    It is a further condition of the consideration hereof
and is the intention of Terner in executing this Agreement that the same shall
bar each and every claim, demand and cause of action hereinabove specified and,
in furtherance of this intention, Terner hereby expressly waives any and all
rights or benefits conferred by the provisions of Section 1542 of the California
Civil Code and expressly consents that this Agreement shall be given full force
and effect according to each and all of its express terms and conditions,
including those relating to unknown and unsuspected claims, demands and causes
of actions, if any, as well as those relating to any other claims, demands and
causes of actions hereinabove specified. Section 1542 provides:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."

Terner acknowledges that he may hereafter discover claims or facts in addition
to or different from those which Terner now knows or believes to exist with
respect to the subject matter of this Agreement and which, if known or suspected
at the time of executing this Agreement, may have materially affected this
settlement. Nevertheless, Terner hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.

        7.     Review and Revocation of Rights.    Terner expressly acknowledges
and agrees that, by entering into this Agreement, he is waiving any and all
rights or claims that he may have arising under the Age Discrimination in
Employment Act of 1967 ("ADEA"), as amended by the Older Workers' Benefit

2

--------------------------------------------------------------------------------




Protection Act of 1990 ("OWBPA"), which have arisen on or before the date of
execution of this Agreement. Terner further expressly acknowledges and agrees
that:

a.Terner is knowingly and voluntarily waiving any and all rights and claims he
may have under the ADEA and OWBPA;

b.In return for this Agreement, he will receive compensation beyond that which
he was already entitled to receive before entering into this Agreement;

c.He was advised by Prospect to consult with an attorney before signing this
Agreement;

d.He was given a copy of this Agreement on June 2, 2008, and informed that he
had 21 days within which to consider this Agreement; and

e.He was informed that he has seven days following the date of execution of this
Agreement in which to revoke this Agreement.


        Terner may revoke this Agreement in its entirety during the seven days
following Terner's execution of this Agreement. Any revocation of the Agreement
must be in writing and hand delivered during the revocation period to Prospect,
c/o General Counsel, 11500 W. Olympic Blvd, Suite 502, Los Angeles, CA 90064;
Facsimile (310) 943-4504. This Agreement will become effective and enforceable
seven days following execution by Terner, unless it is revoked during the
seven-day period.

        8.     Confidentiality of Agreement.    Terner agrees that the terms and
conditions of this Agreement shall remain confidential as between the parties
and he shall not disclose them to any other person, other than Terner's legal
and financial advisors who shall also be advised of its confidentiality and who
shall agree to be bound by this confidentiality agreement. Without limiting the
generality of the foregoing, Terner must not respond to or in any way
participate in or contribute to any public discussion, notice or other publicity
concerning or in any way relating to the execution or the terms of this
Agreement. Without limiting the generality of the foregoing, Terner specifically
agrees that he will not disclose information regarding this Agreement to any
current or former employee of Prospect or its Affiliates.

        9.     Non-disclosure of Confidential Information.    Terner
acknowledges that by reason of his position with Prospect, Terner has been given
access to confidential materials or information respecting Prospect's business
affairs and other information pertaining to Prospect, the owners of Prospect, or
any other Affiliates of Prospect. Such information shall be broadly construed as
any information pertaining to Prospect, the owners of Prospect, or any other
Affiliates of Prospect. Terner represents that he has held all such information
confidential and will continue to maintain such confidentiality, and that Terner
will not use such information and relationships for any purposes whatsoever
without the prior written consent of Prospect.

        10.   Non-solicitation.    Terner shall not, either directly or
indirectly: (a) call on, solicit, or take away any customers of Prospect or any
of its Affiliates, either for Terner or for any other person or entity; or
(b) solicit or take away or attempt to solicit or take away any employees or
contractors of Prospect or any of its Affiliates, either for Terner or for any
other person or entity.

        11.   Non-disparagement.    Terner shall refrain from making any
statements or comments of a defamatory or disparaging nature to any third party
regarding Prospect, the owners of Prospect or any of their Affiliates,
directors, officers, employees, personnel, policies or services; provided,
however, that it shall not be a violation of this Section for Terner to make
truthful statements when required to do so by a court of law, by any
governmental agency having supervisory authority over the party, or by any
administrative or legislative body with apparent jurisdiction to order the party
to divulge, disclose or make accessible such information.

3

--------------------------------------------------------------------------------



        12.   No Representations.    Terner has not relied upon any advice from
Prospect or its attorneys as to the necessity for withholding or the taxability
of such payment, whether pursuant to federal, state or local income tax statutes
or otherwise.

        13.   Entire Agreement.    This Agreement constitutes and contains the
entire agreement and final understanding concerning the subject matters
addressed herein between the parties. Notwithstanding the foregoing, the
obligations of Terner under any non-compete, non-disclosure, confidentiality
and/or non-solicitation agreements that Terner had entered with Prospect shall
continue in accordance with terms and conditions of such agreements.

        14.   Severability.    If any provision of this Agreement or the
application thereof is held invalid, with the exception of paragraph 5, the
invalidity shall not affect other provisions or applications of this Agreement
which can be given effect without the invalid provisions or application and to
this end the provisions of this Agreement are declared to be severable.

        15.   Governing Law.    This Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California.

        16.   Counterparts.    This Agreement may be executed in counterparts,
and each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.

        17.   No Modification or Waiver.    No modification or waiver of the
terms of this Agreement shall be effective unless it appears in a writing signed
by all parties to this Agreement.

        18.   Successors.    This Agreement shall be binding upon Terner and
Prospect, and their respective heirs, representatives, executors,
administrators, successors, and assigns, and shall inure to the benefit of each
and all of the Releasees, and to their heirs, representatives, executors,
administrators, successors, and assignees.

        19.   Execution.    In entering into this Agreement, Terner represents
that he has had the opportunity to seek the advice of his attorney, and that he
has completely read the terms of this Agreement and that those terms are fully
understood and voluntarily accepted by him.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

        IN WITNESS WHEREOF, the Parties have executed this Agreement on the
dates indicated below.

MICHAEL TERNER        
 
 
 
 
  Date: June 4, 2008   By:   /s/ MICHAEL TERNER


--------------------------------------------------------------------------------

Michael Terner
 
 
 
 
  PROSPECT MEDICAL HOLDINGS, INC.        
 
 
 
 
  Date: June 4, 2008   By:   /s/ SAMUEL S. LEE


--------------------------------------------------------------------------------

Samuel S. Lee
Chief Executive Officer

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10



SEVERANCE AND RELEASE AGREEMENT
